 Case 18-30752         Doc 104      Filed 05/22/19 Entered 05/22/19 11:17:14         Desc Main
                                     Document     Page 1 of 13


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NORTH DAKOTA

In re:                                        )      Bky. Case No. 18-30752
                                              )      Chapter 7
William Reimer,                               )
                                              )      NOTICE AND MOTION FOR
                                              )      APPROVAL OF SALE OF PROPERTY
                        Debtor.               )
                                              )

         Gene W. Doeling, the bankruptcy trustee in this case, requests that the Court approve the

online auction sale of assets as described below, to be conducted by Helbling Auctioneers on

www.k-bid.com.

                1.      2003 Harley Davidson FLHRCI motorcycle, VIN # 4173
                2.      2000 Jeep Wrangler Sport/TJ Sport, VIN # 727009
                3.      2012 Centurion Enzo boat and Centurion trailer
                4.      2012 Premier PTX 250 S-Series tri-toon pontoon with Mercury Verado 300
                        motor and Shoreland’r trailer

         The auction shall run for a period of 12 days, beginning June 13, 2019 and ending on

June 25, 2019. The Court has approved the employment of Helbling Auctioneers, who shall

receive 12% commission on the gross sales price, plus $2,850 to pick up the items and take them

to the auction location and out of pocket costs for minor repairs, and a 13% K-Bid buyer’s premium

with a cap at $1,000 per item sold. The assets are to be sold AS IS AND WHERE IS, with no

warranties or representations. The trustee requests that he be authorized to pay these fees

immediately upon completion of the sale.

         The bankruptcy estate has determined that there will be no adverse tax consequences to the

bankruptcy estate as a result of this sale.


NOTICE OF MOTION: Your rights may be affected in this action. You should read these papers
carefully and discuss the matters with your attorney if you have one. Any objections to this motion
must be made within 21 days of this date with an original filed with the Clerk of Bankruptcy Court
and copies served upon the Bankruptcy Trustee and United States Trustee at the addresses stated
 Case 18-30752       Doc 104     Filed 05/22/19 Entered 05/22/19 11:17:14          Desc Main
                                  Document     Page 2 of 13


below. Failure to timely respond to this motion will be deemed a waiver of any objections and the
Court will grant such relief as it deems appropriate.


Clerk, U.S. Bankruptcy Court                United States Trustee                 Trustee
Quentin N. Burdick U.S. Courthouse          314 South Main Ave.                   (See
655 First Ave. N. – Suite 210               Suite 303                             address
Fargo, ND 58107-4932                        Sioux Falls, SD 57104-6462            below)


DATE OF MAILING: May 22, 2019               /s/ Gene W. Doeling
                                            Gene W. Doeling
                                            Bankruptcy Trustee
                                            P.O. Box 9231
                                            Fargo, ND 58106
                                            (701) 232-8757
            Case 18-30752         Doc 104       Filed 05/22/19 Entered 05/22/19 11:17:14                Desc Main
                                                 Document     Page 3 of 13




                                   UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NORTH DAKOTA

IN RE: WILLIAM REIMER                                           CASE NO: 18-30752
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 5/22/2019, I did cause a copy of the following documents, described below,
Notice and Motion for Approval of Sale of Property




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 5/22/2019
                                                          /s/ Gene W. Doeling
                                                          Gene W. Doeling 05078
                                                          Kaler Doeling, PLLP
                                                          3429 Interstate Blvd. S.
                                                          Fargo, ND 58103
                                                          701 232 8757
                Case 18-30752           Doc 104        Filed 05/22/19 Entered 05/22/19 11:17:14                       Desc Main
                                                        Document     Page 4 of 13




                                        UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF NORTH DAKOTA

 IN RE: WILLIAM REIMER                                                  CASE NO: 18-30752

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 5/22/2019, a copy of the following documents, described below,

Notice and Motion for Approval of Sale of Property




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 5/22/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Gene W. Doeling
                                                                            Kaler Doeling, PLLP
                                                                            3429 Interstate Blvd. S.
                                                                            Fargo, ND 58103
            Case 18-30752
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 104SERVED
                                            Filed
                                                VIA05/22/19
                                                    USPS FIRST Entered
                                                               CLASS MAIL05/22/19 11:17:14     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 5 of 13
CASE INFO                                A K RAILROAD MATERIALS INC               A 1 FIRE EQUIPMENT CO INC
1LABEL MATRIX FOR LOCAL NOTICING         1505 SOUTH REDWOOD ROAD                  PO BOX 9953
08683                                    SALT LAKE CITY UT 84104-5106             HOUSTON TX 77213-0953
CASE 18-30752
DISTRICT OF NORTH DAKOTA
FARGO
WED MAY 22 10-08-31 CDT 2019



ADT                                      AE2S INDUSTRIAL LLC                      ATT
PO BOX 49292                             4050 GARDEN VIEW DRIVE                   PO BOX 5080
WICHITA KS 67201-9292                    SUITE 200                                CAROL STREAM IL 60197-5080
                                         GRAND FORKS ND 58201-7215




ACCORDIA LIFE AND ANNUITY CO             AIRGAS GA                                AIRGAS IL
PO BOX 305027                            PO BOX 532609                            PO BOX 802576
NASHVILLE TN 37230-5027                  ATLANTA GA 30353-2609                    CHICAGO IL 60680-2576




AIRGAS TX                                AIRGAS USA LLC                           ALL AMERICAN TRACK INC
PO BOX 676015                            2015 VAUGHN RD BLDG 400                  PO BOX 186
DALLAS TX 75267-6015                     KENNESAW GA 30144-7802                   ASH FORK AZ 86320-0186




AMERIPRIDE LINEN SERVICES                AMERIPRIDE SERVICES INC                  ANDREW J SCHULTZ
PO BOX 3100                              PO BOX 3160                              PO BOX 2087
BEMIDJI MN 56619-3100                    BEMIDJI MN 56619-3160                    MINOT ND 58702-2087




ARMSTRONG SANITATION                     ARTHUR CHAPMAN KETTERING ET AL           ASSOCIATED BENEFITS RISK CONSULTING
1108 8TH ST EAST                         500 YOUNG QUINLAN BLDG                   6000 CLEARWATER DRIVE
WILLISTON ND 58801-5770                  81 SOUTH 9TH STREET                      MINNETONKA MN 55343-9448
                                         MINNEAPOLIS MN 55402-3214




ATLANTIC TRACK TURNOUT CO                ATLAS TIRE AND TRUCK CENTER              AUTO VALUE PARTS STORE
PO BOX 827234                            PO BOX 24428                             1709 DYKE AVE
PHILADELPHIA PA 19182-7234               HOUSTON TX 77229-4428                    GRAND FORKS ND 58203-3446




AVESIS THIRD PARTY ADMINISTRATORS INC    BNSF RAILWAY CO                          BNSF RAILWAY COMPANY
10400 N 25TH AVE SUITE 200               CO STUART J STEIN STEIN ROTMAN           2500 LOU MENK DRIVE AOB3
PHOENIX AZ 85021-1696                    77 W WASHINGTON ST STE 1105              FORT WORTH TX 76131-2828
                                         CHICAGO IL 60602-3249




BAKKEN AGGREGATES LLC                    BALBOA CAPITAL CORPORATION               BANK FORWARD
115 S 48TH STREET                        575 ANTON BOULEVARD 12TH FLOOR           1301 RALPH ENGELSTAD ARENA DRIVE
TEMPE AZ 85281-2312                      COSTA MESA CA 92626-7169                 GRAND FORKS ND 58203-2169
            Case 18-30752
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 104SERVED
                                            Filed
                                                VIA05/22/19
                                                    USPS FIRST Entered
                                                               CLASS MAIL05/22/19 11:17:14     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 6 of 13
BANK FORWARD                             BAYVIEW LOAN SERVICE                     BILL RICHEY
CO RICHARD P OLSON                       4425 PONCE DE LEON BLVD 5TH FLOOR        GRIFFIN MATTHEWS
OLSON BURNS PC                           MIAMI FL 33146-1837                      400 NEECHES AT CROCKET
PO BOX 1180                                                                       BEAUMONT TX 77701
MINOT ND 58702-1180




                                                                                  EXCLUDE
BONNEMA SURVEYS INC                      BORDER STATES ELECTRIC SUPPLY
1809 22ND ST NW                          NW 7235 PO BOX 1450                      JON R BRAKKE
WILLMAR MN 56201                         MINNEAPOLIS MN 55485-7235                VOGEL LAW FIRM
                                                                                  PO BOX 1389
                                                                                  FARGO ND 58107-1389




CNHI                                     CT LIEN SOLUTIONS                        CAHABA PRESSURE TREATED FOREST
PO BOX 78004                             PO BOX 29071                             PRODUCTS INC
PHOENIX AZ 85062-8004                    GLENDALE CA 91209-9071                   12755 MONTEVALLO ROAD
                                                                                  P O BOX
                                                                                  BRIERFIELD AL 35035-3901




CAHABA PRESURE TREATED FOREST            US BANK                                  CARQUEST AUTO PARTS
12755 MONTEVALLO RD                      PO BOX 5229                              PO BOX 404875
BRIERFIELD AL 35035-3901                 CINCINNATI OH 45201-5229                 ATLANTA GA 30384-4875




CENTRAL HYDRAULICS INC                   CITIBANK NA                              CITY OF BAYTOWN
7245 OLD HIGHWAY 52                      CO JENNIFER MILLER                       PO BOX 424
SAINT CLOUD MN 56303-9400                MCCARTHY BURGESS WOLFF                   BAYTOWN TX 77522-0424
                                         MBW BLDG 26000 CANNON RD
                                         CLEVELAND OH 44146




CITY OF RAPID CITY                       CORPORATE LODGING                        CROWLEY FLECK PLLP
3006TH ST                                PO BOX 534722                            490 N 31ST ST
RAPID CITY SD 57701                      ATLANTA GA 30353-4722                    SUITE 500
                                                                                  BILLINGS MT 59101-1267




                                                                                  EXCLUDE
CY FAIR TIRE                             DC RAIL AND SUPPLY
6516 N GESSNER                           1014 BROOKHOLLOW DR                      GENE W DOELING
HOUSTON TX 77040-4014                    DEER PARK TX 77536-4844                  KALER DOELING LAW OFFICE
                                                                                  3429 INTERSTATE BLVD S
                                                                                  PO BOX 9231
                                                                                  FARGO ND 58106-9231




DAKOTA CARRIER NETWORK                   DAKOTA FLUID POWER INC                   DAKOTA SUPPLY GROUP
PO BOX 2484                              3409 N LEWIS AVE                         PO BOX 86
FARGO ND 58108-2484                      SIOUX FALLS SD 57104-5101                MINNEAPOLIS MN 55486-2439




DARR EQUIPMENT CO OF HOUSTON LLC         DAVID C PIPER                            DE LAGE LANDEN FINANCIAL SERVICES INC
2626 WILLOWBROOK RD                      38 2ND AVE EAST                          PO BOX 41602
DALLAS TX 75220-4423                     DICKINSON ND 58601-5217                  PHILADELPHIA PA 19101-1602
            Case 18-30752
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 104SERVED
                                            Filed
                                                VIA05/22/19
                                                    USPS FIRST Entered
                                                               CLASS MAIL05/22/19 11:17:14     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 7 of 13
DELTA DENTAL OF MINNESOTA                DEPARTMENT OF THE TREASURY               WA STATE DEPT OF LABOR   INDUSTRIES
PO BOX 9304                              15TH PENNSYLVANIA                        BANKRUPTCY UNIT
MINNEAPOLIS MN 55440-9304                WASHINGTON DC 20222-0001                 PO BOX 44171
                                                                                  OLYMPIA WA 98504-4171




                                         EXCLUDE
DISA GLOBE SOLUTIONS                                                              DOORBUSTEN PORTABLES   SEPTIC SERV LLC
PO BOX 123731                            GENE W DOELING                           PO BOX 1003
DALLAS TX 75312-3713                     BANKRUPTCY TRUSTEE                       SIDNEY MT 59270-1003
                                         3429 INTERSTATE BLVD S
                                         PO BOX 9231
                                         FARGO ND 58106-9231




ECOLAB PEST ELIM DIV                     ECONOMY PLUMBING                         ELLA ENTERPRISE LLC
26252 NETWORK PLACE                      1120 DYKE AVE                            ATTN ANDREW STRICKLAND
CHICAGO IL 60673-1262                    GRAND FORKS ND 58203-3650                REGISTERED AGENT
                                                                                  1801 N GREENVILLE AVE SUITE 400
                                                                                  RICHARDSON TX 75081-1621




ENCORE RAIL SYSTEMS                      ENERPRISE RAC OF MTWY                    ENTERGY
6235 S OAK PARK AVE                      PO BOX 6579                              PO BOX 8104
CHICAGO IL 60638-4015                    HELENA MT 59604-6579                     BATON ROUGE LA 70891-8104




EVENRUS WEIGEL ASSOCIATES                FABYANSKE WESTRA HEART THOMPSON          FARMERS UNION OIL
197 WOODLAND PARKWAY                     333 7TH STREET                           PO BOX 158
SUITE 104377                             SUITE 2600                               PLAZA ND 58771-0158
SAN MARCOS CA 92069-3020                 MINNEAPOLIS MN 55402-2437




FASTENAL COMPANY                         FEDEX                                    FIEBIGER SWANSON WEST CO PLLP
PO BOX 1286                              P O BOX 94515                            2537 UNIVERSITY DR SOUTH
WINONA MN 55987-7286                     PALATINE IL 60094-4515                   FARGO ND 58103-5743




FIRST HOME BANK                          FIRST HOME BANK                          FORD MOTOR COMPANYFORD CREDIT
9190 SEMINOLE BLVD                       ATTN HECTOR PEREZ                        PO BOX 6508
SEMINOLE FL 33772-3148                   700 CENTRAL AVENUE                       MESA AZ 85216-6508
                                         SAINT PETERSBURG FL 33701-3631




FORKS FREIGHTLINER                       FORX RADIATOR INC                        MATTHEW A FRANK
4200 GATEWAY DRIVE                       301 GATEWAY DRIVE                        NICHOLS KASTER PLLP
PO BOX 12665                             GRAND FORKS ND 58203-2464                80 SOUTH 8TH STREET SUITE 4600
GRAND FORKS ND 58208-2665                                                         MINNEAPOLIS ND 55402-5305




QUINN P FYLLING                          GEAPS                                    GLOBAL SAFETY NETWORK
PEARCE DURICK PLLC                       4800 OLSON MEMORIAL HWY                  3590 S 42ND STREET
314 EAST THAYER AVE                      SUITE 150                                GRAND FORKS ND 58201-5941
PO BOX 400                               MINNEAPOLIS MN 55422-5170
BISMARCK ND 58502-0400
            Case 18-30752
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 104SERVED
                                            Filed
                                                VIA05/22/19
                                                    USPS FIRST Entered
                                                               CLASS MAIL05/22/19 11:17:14     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 8 of 13
GRATECH CO LLC                           GREATAMERICA FINANCIAL SERVICES          GUTHMILLER EARTHMOVING INC
8201 282 ST NW                           CORPORATIO                               3903 58TH AVE SE
BERTHOLD ND 58718-9602                   PO BOX 609                               MEDINA ND 58467-9759
                                         CEDAR RAPIDS IA 52406-0609




H WILLIAM WASDEN                         H2O INC                                  HARRIS CO TOLL ROAD AUTHORITY
BURR FORMAN LLP                          3900 N WASHINGTON ST                     7701 WILSHIRE PLACE
11 N WATER STREET                        GRAND FORKS ND 58203-1200                HOUSTON TX 77040-5326
SUITE 22200
MOBILE AL 36602-5022




CBOB HELBLING                            HELEY DUNCAN MELANDER PLLP               HOME POINT FINANCIAL CORPORATION
HELBLING AUCTIONEERS LLC                 8500 NORMANDALE LAKE BLVD                PO BOX 5017
321 HIGHWAY 46                           SUITE 2110                               TROY MI 48007-5017
KINDRED ND 58051-9565                    MINNEAPOLIS MN 55437-3813




HOME POINT FINANCIAL CORPORATION         HOOTMAN COMPANY                          DARREL D HORAB
CO D ANTHONY SOTTILE AUTHORIZED AGENT    PO BOX 752                               HORAB DREWES
394 WARDS CORNER ROAD SUITE 180          LA PORTE TX 77572-0752                   PO BOX 1021
LOVELAND OH 45140-8362                                                            FARGO ND 58107-1021




HOUGEN MANUFACTING INC                   HOUSTON ENGINEERING                      HOUSTON FREIGHTLINER WESTERN STAR
PO BOX 2005                              3712 LOCKPORT ST                         PO BOX 4889
FLINT MI 48501-2005                      BISMARCK ND 58503-1220                   HOUSTON TX 77210-4889




HUBERT GLASS OIL CO                      DREW J HUSHKA                            IIX INSURANCE INFORMATION EXCHANGE
36036 HWY 69 N                           VOGEL LAW FIRM                           PO BOX 27828
JACKSONVILLE TX 75766-0267               215 - 30TH STREET NORTH                  NEW YORK NY 10087-7828
                                         PO BOX 1077
                                         MOORHEAD MN 56561-1077




ISTC                                     ILLINOIS DEPT OF EMPLOYMENT SECURITY     INSIGHT TECHNOLOGIES
3749 HWY 69 NORTH                        33 S STATE ST 10TH FLR COLL BKRY         2600 DEMERS AVE 101
BEAUMONT TX 77705-1466                   CHICAGO IL 60603-2808                    PO BOX 13477
                                                                                  GRAND FORKS ND 58208-3477




INTEGRA TELECOM NKA ALLSTREAM            INTERNAL REVENUE SERVICE                 INTERSTATE BILLING SERVICE INC
18110 SE 34TH ST                         PO BOX 7346                              WHITNEY MARSH
BLDG 1 SUITE 100                         PHILADELPHIA PA 19101-7346               PO BOX 2250
VANCOUVER WA 98683-9418                                                           DECATUR AL 35609-2250




INVISIMAX                                IOWA DEPARTMENT OF REVENUE               JLAR TRANSPORTATION
126 WEST JOHNSON AVENUE                  ATTN BANKRUPTCY UNIT                     5208 S WOODWIND AVE
WARREN MN 56762-1112                     PO BOX 10471                             SIOUX FALLS SD 57108-5124
                                         DES MOINES IA 50306-0471
            Case 18-30752
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 104SERVED
                                            Filed
                                                VIA05/22/19
                                                    USPS FIRST Entered
                                                               CLASS MAIL05/22/19 11:17:14     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 9 of 13
JEANINE GARNER                           JEANINE GARNER                           JEFFERSON GULF COASTRAILPORT TERMINAL
744 GREAT PLAINS COURT                   CO MATTHEW A FRANK                       350 PINE ST
GRAND FORKS ND 58201-7248                NICHOLS KASATER PLLP                     SUITE 1725
                                         80 S EIGHTH ST                           BEAUMONT TX 77701-2437
                                         4600 IDS CENTER
                                         MINNEAPOLIS MN 55402




JEFFERSON ROCK SAND                      JENSEN ROCK AND SAND INC                 JOB SERVICE ND
12802 287TH AVE                          PO BOX 1963                              PO BOX 5507
PO BOX 609                               ABERDEEN SD 57402-1963                   BISMARCK ND 58506-5507
MOBRIDGE SD 57601-0609




JOSEPH M COSTYN                          JUST ENERGY                              KASEY D MCNARY
COSTYN LAW LLC                           PO BOX 650518                            SERKLAND LAW FIRM
6550 POWERS FERRY RD NW                  DALLAS TX 75265-0518                     10 ROBERTS STREET
ATLANTA GA 30339-2933                                                             PO BOX 6017
                                                                                  FARGO ND 58108-6017




KNIFE RIVER CORPORATION                  KNIFE RIVER CORPORATION                  KNIFE RIVER CORPORATION
1150 W CENTURY AVE                       4825 ROMEDA RD                           CO QUINN P FYLLING
PO BOX 5568                              BEAUMONT TX 77705-1198                   314 E THAYER AVE
BISMARCK ND 58506-5568                                                            PO BOX 400
                                                                                  BISMARCK ND 58502-0400




KNUTSON PRINTING CO                      LB FOSTER                                LAND FORM SURVEYING DESIGN
1323 UNIVERSITY AVE                      PO BOX 643343                            19136 WEST DENTON ST
GRAND FORKS ND 58203-3431                PITTSBURGH PA 15264-3343                 LITCHFIELD PARK AZ 85340-5745




LASER SYSTEMS                            LIGHTOWLER JOHNSON ASSOCIATES INC        LINCOLN RURAL WATER ASSOCIATION
2600 DEMERS AVE                          700 MAIN AVENUE                          PO BOX 712
GRAND FORKS ND 58201-4100                FARGO ND 58103-1807                      BROOKHAVEN MS 39602-0712




LINEBARGER GOGGAN BLAIR SAMPSON LLP      LITHIA AUTO STORES                       MI DEPT OF TALENT ECON DEVELOPMENT
PO BOX 659443                            150 N BARTLETTE ST                       105 W ALLEGAN STREET
SAN ANTONIO TX 78265-9443                MEDFORD OR 97501-6032                    LANSING MI 48933-1711




MATHIOWETZ CONSTRUCTION COMPANY          MATTHEW A FRANK                          MENARDS
30676 COUNTY RD 24                       NICHOLS KASTER PLLP                      PO BOX 5219
SLEEPY EYE MN 56085-4359                 4600 IDS CENTER                          CAROL STREAM IL 60197-5219
                                         80 SOUTH 8TH STREET
                                         MINNEAPOLIS MN 55402-2100




MENARDS INDUSTRIES                       METROPOLITAN LIFE INSURANCE COMPANY      MICHELLE A CHIONGSON MARISA D POULOS
12052 HOMESTEAD RD                       CO DAVID C PIPER                         BALBOA CAPITAL CORPORATION
HOUSTON TX 77050-4508                    ATTORNEY AT LAW                          575 ANTON BOULEVARD 12TH FLOOR
                                         38 2ND AVE EAST                          COSTA MESA CA 92626-7169
                                         DICKINSON ND 58601-5217
            Case 18-30752
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 104SERVED
                                            Filed
                                                VIA05/22/19
                                                    USPS FIRST Entered
                                                               CLASS MAIL05/22/19 11:17:14     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document         Page 10 of 13
MICHIGAN DEPARTMENT OF TREASURY          MIDWEST MAINTENANCE                      MISSISSIPPI DEPARTMENT OF EMPLOYMENT
COLLECTION SERVICES BUREAU               1035 CANTERBURY DR                       SECURIT
PO BOX 30199                             BURLINGTON IA 52601-8655                 PO BOX 1699
LANSING MI 48909-7699                                                             JACKSON MS 39215-1699




MISSISSIPPI DEPT OF EMPLOYMENT           MISSISSIPPI DEPT OF REVENUE              MISSOURI TIE LLC
SECURITY                                 PO BOX 1033                              8324 HIGHWAY 72
1235 ECHELON PARKWAY                     JACKSON MS 39215-1033                    BUNKER MO 63629-8102
PO BOX 1699
JACKSON MS 39215-1699




MISSOURI TIE LLC                         MODERN TRACK MACHINERY                   MONTANA STATE FUND
CO GRAHAM H STIEGLITZ ESQ                134 PARKER DR                            PO BOX 31477
171 17TH STREET NW                       BEAUFORT SC 29906-8320                   BILLINGS MT 59107-1477
SUITE 1100
ATLANTA GA 30363-1029




MONTANA STATE FUND                       MOTION INDUSTRIES                        ND GRAIN DEALERS ASSOCIATION
PO BOX 4759                              PO BOX 98412                             1325 23RD ST S
HELENA MT 59604-4759                     CHICAGO IL 60693-8412                    FARGO ND 58103-3723




ND STATE TAX COMMISSIONER                NAPA AUTO PARTS                          NARSTCO INC
600 E BLVD AVE                           2815 S WASHINGTON ST                     300 WARD RD
DEPT 127                                 GRAND FORKS ND 58201-6718                MIDLOTHIAN TX 76065-9646
BISMARCK ND 58505-0552




BERLY D NELSON                           NORTH DAKOTA MOTOR CARRIERS ASSOC        NORTHDALE OIL
SERKLAND LAW FIRM                        PO BOX 874                               210 GATEWAY DRIVE NE SUITE 1
10 ROBERTS STREET                        BISMARCK ND 58502-0874                   EAST GRAND FORKS MN 56721-1621
PO BOX 6017
FARGO ND 58108-6017




NORTHERN COLORADO TRAFFIC CONTROL        NORTHERN   TECHNOLOGIES LLC              NORTHERN TECHNOLOGY
PO BOX 490                               3522 4TH   AVENUE S                      3522 4TH AVE S
GREELEY CO 80632-0490                    3522 4TH   AVENUE S                      FARGO ND 58103-2224
                                         FARGO ND   58103-2224




NORTHSTAR SAFETY INC                     NORTHWEST TIRE INC                       RICHARD P OLSON
794 W MAIN AVE                           PO BOX 6247                              OLSON BURNS PC
WEST FARGO ND 58078-1124                 BISMARCK ND 58506-6247                   PO BOX 1180
                                                                                  MINOT ND 58702-1180




OMEGA INDUSTRIES INC                     ON TRAC SERVICES INC                     ORGO THERMIT
7304 NE ST JOHNS RD                      8919 SHELDON RD                          3500 COLONIAL DRIVE N
PO BOX 65369                             HOUSTON TX 77049-1836                    MANCHESTER TOWNSHIP NJ 08759-5799
VANCOUVER WA 98665-0013
            Case 18-30752
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 104SERVED
                                            Filed
                                                VIA05/22/19
                                                    USPS FIRST Entered
                                                               CLASS MAIL05/22/19 11:17:14     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document         Page 11 of 13
                                         CANADA
PEARSON CHRISTIANSEN                                                                PERFORMANCE TRUCK IBS
PO BOX 5758                              PERFORMANCE POLYMERS INNOVATIONS           1025 FIFTH AVENUE SE
GRAND FORKS ND 58206-5758                36 RAGLAN PLACE                            PO BOX 2250
                                         CAMBRIDGE ON N1R762                        DECATUR AL 35609-2250
                                         CANADA




PETRO SERVE USAVALLEY DAIRY              PIERRE   SOLID WASTE FACILITY   LANDFILL   PINE BEND PAVING CO
1772 W MAIN AVE                          2800 E   PARK                              PO BOX 72
WEST FARGO ND 58078-1325                 PO BOX   1253                              VERMILLION MN 55085-0072
                                         PIERRE   SD 57501-1253




DAVID C PIPER                            PORTACO INC                                PRAXAIR DISTRIBUTION INC
MACKOFF KELLOGG LAW FIRM                 1805 2ND AVE N                             DEPT CH 10660
38 2ND AVE EAST                          MOORHEAD MN 56560-2310                     PALATINE IL 60055-0660
DICKINSON ND 58601-5217




CANADA                                   PROGRESS RAIL EQUIPMENT LEASING CORP       PROGRESS RAIL LEASING
PRODUCTIVTY PLUS ACCOUNT                 15173 NORTH ROAD                           25083 NETWORK PLACE
PO BOX 4561                              FENTON MI 48430-1381                       CHICAGO IL 60673-1250
TORONTO ON M5W4S9
CANADA




PROGRESS RAIL SERVICES                   PROGRESS RAIL CO CATERPILLAR INC           PROSPECT FOUNDRY LLB7767
24601 NETWORK PLACE                      ATTN K KELLER                              PO BOX 9438
CHICAGO IL 60673-1246                    100 NE ADAMS ST                            MINNEAPOLIS MN 55440-9438
                                         PEORIA IL 61629-0001




PROTECTION 1 SECURITY SOLUTIONS          PURCHASE POWER                             PURE HEALTH SOLUTIONS INC
PO BXO 219044                            PO BOX 37184                               PO BOX 742647
KANSAS CITY MO 64121-9044                PITTSBURGH PA 15250-7874                   CINCINNATI OH 45274-2647




RELAM                                    RELAM INC                                  RELAM INC
7695 BOND ST                             PO BOX 204                                 PO BOX 607204
SOLON OH 44139-5350                      NORTHFIELD OH 44067-0204                   NORTHFIELD OH 44067-204




RDO EQUIPMENT CO                         RDO EXCH 80 5800                           RACINE RAILROAD PRODUCTS INC
ATTN C EDENBORG                          RDO EQUIPMENT CO                           1955 NORWOOD COURT
PO BOX 7160                              ATTN C EDENBORG                            RACINE WI 53403-3875
FARGO ND 58106-7160                      PO BOX 7160
                                         FARGO ND 58106-7160




RAILROAD COMPONENT REBUILDS INC          RAILROAD TOOLS SOLUTIONS LLC               ROBERT B RASCHKE
PO BOX 404                               4729 RED BANK RD                           ASSISTANT US TRUSTEE
ARCOLA IL 61910-0404                     CINCINNATI OH 45227-1527                   SUITE 1015 US COURTHOUSE
                                                                                    300 SOUTH FOURTH STREET
                                                                                    MINNEAPOLIS MN 55415-1320
            Case 18-30752
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 104SERVED
                                            Filed
                                                VIA05/22/19
                                                    USPS FIRST Entered
                                                               CLASS MAIL05/22/19 11:17:14     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 12 of 13
DEBTOR                                   RICHARD P OLSON                          RICHARD SAND
WILLIAM KENNETH REIMER                   OLSON BURNS PC                           SAND LAW PLLC
2445 PEMBROOKE DRIVE                     17 FIRST AVENUE SE                       PO BOX 1933
GRAND FORKS ND 58201-3563                PO BOX 1180                              WATFORD CITY ND 58854-1933
                                         MINOT ND 58702-1180




RICKY SHABU CORPORATION                  ROCK ON TRUCKS                           ROCKLA
ATTN ANDREW STRICKLAND                   3100 7TH ST S                            1819 DENVER WEST DRIVE
REGISTERED AGENT                         WAITE PARK MN 56387-2044                 SUITE 450
1801 N GREENVILLE AVE 400                                                         LAKEWOOD CO 80401-3198
RICHARDSON TX 75081-1621




CANADA                                   ROMAR ASSOCIATES                         ROTO ROOTER
RODNEY SWIFT                             PO BOX 96142                             PO BOX 12762
RODNEY SWIFT WEALTH CORPORATION          HOUSTON TX 77213-6142                    GRAND FORKS ND 58208-2762
616 CADDEL ROAD
MASSEY ON POP1P0
CANADA




RYDELL AUTO CENTER INC                   SD GRAIN FEED ASSOCIATION                SECURITIES EXCHANGE COMMISSION
2700 SOUTH WASHINGTON                    320 E CAPITOL AVE                        175 W JACKSON BLVD
PO BOX 13398                             PIERRE SD 57501-2519                     CHICAGO IL 60604-2908
GRAND FORKS ND 58208-3398




SECURITY FIRST BANK OF NORTH DAKOTA      SECURITY FIRST BANK OF NORTH DAKOTA      SKELTON BUSINESS EQUIPMENT
3000 N 14TH STREET                       CO BERLY D NELSON                        901 W MAIL
PO BOX 4250                              SERKLAND LAW FIRM                        TOMBALL TX 77375-5591
BISMARCK ND 58502-4250                   10 ROBERTS ST
                                         PO BOX 6017
                                         FARGO ND 58108-6017




SMALL BUSINESS ADMINISTRATION            D ANTHONY SOTTILE                        SOUTEX SURVEYORS ENGINEERS
409 3RD ST SW                            SOTTILE BARILE LLC                       3737 DOCTORS DR
WASHINGTON DC 20416-0005                 394 WARDS CORNER ROAD SUITE 180          PORT ARTHUR TX 77642-5523
                                         LOVELAND OH 45140-8362




SPARKLETTS SIERRA SPRINGS                SPRINT WASTE SERVICES                    JOSH STEINKE
PO BOX 660579                            1000 S BUSINESS PARK DR                  BERKSHIRE HATHAWAY HOMESERVICES REALTY
DALLAS TX 75266-0579                     PORT ARTHUR TX 77640-1675                1725 32ND AVE S
                                                                                  GRAND FORKS ND 58201-6623




STELLA JONES CORPORATION                 STRATEGIC RAIL FINANCE                   SUNDREY SAND GRAVEL
15700 COLLEGE BLVD                       1700 SANSOM ST                           4103 55TH ST SE
SUITE 300                                SUITE 500                                MINOT ND 58701-8001
LENEXA KS 66219-1473                     PHILADELPHIA PA 19103-5210




                                         CANADA
SURPLUS CENTER                                                                    TD STAFFORD AND ME STAFFORD
1730 NORTH WASHINGTON                    SWIFT RAILROAD CONTRACTORS               825 BAYSHORE DR
GRAND FORKS ND 58203-1426                616 CADDEL RD                            UNITE 1002
                                         PO BOX 670                               PENSACOLA FL 32507-3470
                                         MASSEY ON P0P1P0
                                         CANADA
            Case 18-30752
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 104SERVED
                                            Filed
                                                VIA05/22/19
                                                    USPS FIRST Entered
                                                               CLASS MAIL05/22/19 11:17:14     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 13 of 13
TIMOTHY J PRINDIVILLE                    TRACKSENSE INC                           TRACTOR SUPPLY CO
ATTORNEY AT LAW                          308 DURST DR NW                          PO BOX 78003
413 WACOUTA ST SUITE 550                 WARREN OH 44483-1106                     DEPT 30
SAINT PAUL MN 55101-1645                                                          PHOENIX AZ 85062-8003




TRI STEEL MFG COMPANY                    TRIUMPH MOTORCYCLES AMERICA LTD          US ATTORNEY
PO BOX 14716                             JOSEPH M COSTYN                          655 FIRST AVENUE NORTH SUITE 250
GRAND FORKS ND 58208-4716                COSTYN LAW LLC                           FARGO ND 58102-4932
                                         6550 POWERS FERRY RD NW
                                         ATLANTA GA 30339-2933




US BANK NA DBA ELAN FINANCIAL SERVICES   US EEOC                                  ULINE INC
BANKRUPTCY DEPARTMENT                    MINNEAPOLIS ARE OFFICE                   PO BOX 88741
PO BOX 108                               330 S 2ND AVE STE 720                    CHICAGO IL 60680-1741
ST LOUIS MO 63166-0108                   MINNEAPOLIS MN 55401-2529




ULINE SHIPPING SUPPLIES                  UNITED RENTALS INC                       UNITED VALLEY BANK
12575 ULINE DRIVE                        PO BOX 840514                            2718 S COLUMBIA RD
PLEASANT PRAIRIE WI 53158-3686           DALLAS TX 75284-0514                     GRAND FORKS ND 58201-6006




V H LEASING SERVICE                      VAR RESOURCES LLC                        VAR TECHNOLOGY FINANCE
1505 SOUTH CENTRAL AVE                   2330 INTERSTATE 30                       PO BOX 790448
PO BOX 189                               MESQUITE TX 75150-2720                   SAINT LOUIS MO 63179-0448
MARSHFIELD WI 54449-0189




                                         CANADA
VIEWPOINT CONSTRUCTION SOFTWARE                                                   VULCAN MATERIALS
PO BOX 205100                            VOESTALPINE NORTRAK LTD                  PO BOX 849131
DALLAS TX 75320-5100                     5500 PARKWOOD WAY                        DALLAS TX 75284-9131
                                         RICHMOND BC V6V2M4
                                         CANADA




WASTE MANAGEMENT OF WI MN                SCOTT W WENTZ                            WINZLER
PO BOX 4648                              DREWES HORAB                             PO BOX 671482
CAROL STREAM IL 60197-4648               PO BOX 1021                              DALLAS TX 75267-1482
                                         FARGO ND 58107-1021




WOLFGANG FISCHER                         WRIGHTWEX                                YELLOWSTONE VALLEY RAILROAD
2101 WALKER ROAD                         PO BOX 6293                              16082 37TH ST NW
BAYTOWN TX 77521-4665                    CAROL STREAM IL 60197-6293               FAIRVIEW MT 59221-9480




YELLOWSTONE VALLEY RAILROAD              ZURICH AMERICAN INSURANCE COMPANY
315 W 3RD ST                             1400 AMERICAN LANE
PITTSBURG KS 66762-4706                  SCHAUMBURG IL 60196-5452
